In a proceeding pursuant to section 295 of the Civil Practice Act and rule 122 of the Rules of Civil Practice, the corporation, Birohwood Park Homes, Inc. (and others, designated as respondents below) appeal from an order of the Supreme Court, Queens County, dated March 20, 1962, denying their motion to vacate or modify an ex parte order which required the corporation to appear for examination. Petitioner, alleging that she was injured when she fell over a plank on the public sidewalk adjacent to a building operation then being conducted, apparently under a permit issued to the corporation, had obtained the ex parte order for its examination under section 295 of the Civil Practice Act and rule 122 of the Rules of Civil Practice, in order to identify the prospective defendants and enable her to frame a complaint. Order affirmed, with $10 costs and disbursements; the examination to proceed on 10 days’ written notice or at such time as may be mutually fixed by the parties. No opinion. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.